*374ORDER
The Disciplinary Review Board on December 6, 1996, having filed with the Court its decision concluding that EDWARD S. FODY of BOONTON, who was admitted to the bar of this State in 1974, should be reprimanded for failing to cooperate with the District Ethics Committee, in violation of RPC 8.1(b);
And respondent having been reprimanded previously on March 21,1995, for lack of diligence and for failure to cooperate with the ethics authorities, and having been temporarily suspended from the practice of law since August 19, 1996, pursuant to Rule 1:20— 3(g)(3) and Rule 1:20-11 for failure to attend a demand audit scheduled by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that EDWARD S. FODY .is hereby reprimanded; . and it is further
ORDERED that respondent’s history of failure to cooperate in ethics proceedings be considered in connection with any application of respondent for reinstatement to practice; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.